Explanations of vote
Oral explanations of vote
(NL) Mr President, I should just like to say that I did not endorse the resolution on the EU/China human rights dialogue for a number of reasons. In particular, I think that we in this Hemicycle have already churned out more than enough overblown texts, and that the European institutions rarely, if ever, follow these overblown texts and overblown statements with action.
With the Beijing Olympic Games around the corner, their European Excellencies will be once more attempting to curry favour with the Chinese authorities. This is already clear from the present resolution, which, alongside very many sensible elements, asserts that, at the recent Chinese Communist Party National Congress - and I quote - 'perspectives ... arose towards the implementation of higher international human rights benchmarks'. How unworldly of this House; as the reality in today's Beijing is one of intimidation, deportations, arrests and labour camps. It is time the European Union abandoned its policy of double standards towards China.
(BG) I voted against the resolution on extremism because it is the fruit of that hatred it is called upon to condemn. And who is lecturing us on extremism? Comrade Schulz and Comrade Cohn-Bendit, these champions of Marxism and Leninism, that very ideology which massacred dozens of millions of Russians and Ukrainians in the beginning of last century? Or Comrade Vigenin whose party held the Bulgarian people in its clutches for fifty years and killed thousands Bulgarians in its concentration camps? Are you the ones to teach us what extremism is like? Thank you.
(NL) Mr President, yes, that is the way it goes in this House. Unless your name is Mr Schulz, you have to use the explanations of vote to be able to express your opinions. This House has once again laid its periodic egg about the 'necessity' of combating 'extremism' - but is not talking about real extremism and real violence, for example that of the rising Islam in Europe. Instead, it is talking for the umpteenth time about curbing the freedom of expression of those peacefully standing up for the right to individuality, the right to protect and preserve our languages, identities, cultures and freedom.
It is little short of tragic that this House is constantly speaking about freedom and human rights whilst imposing the severest, most drastic muzzling rules on people who have differing opinions on the matter and, for example, do not simply join the rest of this House in worshipping the sacred cow of the proverbial multicultural society. I, for my part, do not take this resolution seriously and, as far as I am concerned, there can be no freedom without total freedom of political expression.
(NL) Mr President, I too voted against the resolution on extremism. This is not because I feel that the term concerns me - the reverse is true - but because, for the umpteenth time, a legitimate political discourse against further mass-immigration and for a firm adjustment policy is being consciously bound up with extremism and violence.
Even the title of the resolution is misleading and biased. Left-wing extremism is evidently something that by definition cannot exist, and clearly no-one here has heard of the rising Islamic fundamentalism. This is straight out of Kafka. It would be funny if it were not so depressing. Anyone not falling into line with political correctness is criminalised. Perhaps someone could explain how this kind of thing relates to the Charter of Fundamental Rights we signed yesterday.
(NL) Mr President, I too voted wholeheartedly against this resolution, as when the fox preaches, look to your geese. I have rarely set eyes on a more hypocritical document than this motion for a resolution on 'rising extremism' in Europe - and God knows that Europe and this House have already broken records for hypocrisy.
After all, as my colleagues have already said, there is no such thing as left-wing extremism. Indeed, the finger is not even pointed at Islamic extremism. The suburbs of Paris burned, but the problem apparently lies with the small nonconformist minority that has become the bane of the life of this lofty institution.
Perhaps we should open the gates of the Gulag again for those who still dare to criticise the cult of Europe and the sacrosanct multicultural society - complete with an inquisition and banishment to Devil's Island for the heretics. Only then will Europe be purged of its last critics, and the cult of Europe will be able to continue its conversion mission undisturbed.
(DA) Mr President, this resolution contains a justified critique of neo-fascist and fundamentalist movements in certain European countries. However, it appears that as a whole it is unilaterally oriented towards a problem that is described as European citizens with fascist and racist attitudes, and it makes the resolution meaningless. Repeated opinion polls in Denmark have indicated that immigrants from non-Western nations do not feel that they are being subjected to any form of racism or hostile treatment. However, some immigrants from non-European nations have perpetrated very widespread violence towards both Danish citizens and other immigrants. In the official crime statistics, immigrants from non-Western nations are disproportionately over-represented.
Week after week in recent months there have been many shooting incidents on the open streets involving immigrant gangs, as well as individual attacks. Immigrant officials, who are themselves of non-Danish ethnic origin, have had their lives threatened and been told to leave their job, not by Danes, but by people from foreign cultures, who they are trying to help integrate into Danish society. We have a prominent immigrant politician of Syrian origin. He must be protected 24 hours a day, not against Danes but against fundamentalists of an Islamic background. Our intelligence service is constantly involved in preventing violent attacks against Danes and Danish social institutions, not from Danes but from foreigners. Therefore, from a Danish perspective this resolution is absurd. In Denmark, violent racism is directed towards democracy and human rights. On this basis I have been unable to vote in favour of this resolution.
(SK) Mr President, the Black Sea is becoming one of the main routes for increasing oil exports in this region and in recent years has unfortunately often been a place of frequent accidents involving tankers and cargo carriers. Twelve vessels sank or ran aground here during a severe storm. These events had serious consequences, affected people's lives and caused large-scale ecological disasters.
The Exxon Valdez oil spill in Alaska more than 18 years ago is an example of a large-scale disaster, the consequences of which are felt to this day.
Considering that approximately 200 tankers travel the world's seas every day, I am of the opinion that the situation should be regularly and closely monitored not only in the Black Sea but also in other seas. The Member States, as well as other countries neighbouring the European Union, should ensure more rigorous application of existing Community legislation and maritime safety standards. In this context, I am calling on the Council to speed up its deliberations and to adopt common positions on the remaining legislative acts in the third maritime package on maritime safety.
(CS) Mr President, abolishing quotas and introducing monitoring of Chinese textile imports next year will undoubtedly result in improved control mechanisms. However, I do not agree that woollens should not be subject to monitoring. Our resolution is a political appeal to the Commission, an expression of our wish that greater emphasis be placed on demanding that international obligations are met, and it is a protest against Chinese barriers to imports of European products. I welcome the fact that China will have to issue import licences, which will make it possible to carry out control procedures in Chinese ports and so better protect Europe from counterfeit goods. At the same time it is the Commission's duty to protect European consumers against toxic substances, for example azo dyes that are sometimes present in Chinese goods. Therefore, I call on the Commission to push for the confiscation of textiles presenting health risks at the borders of the European Union.
Written explanations of vote
The Council and the European Parliament have reached agreement on the additional financing for the Galileo satellite system and expenditure on foreign affairs, including the police mission in Kosovo. To this end, they have increased the 2007-2013 Multiannual Financial Framework and used the flexibility instrument, and there have also been redeployments within the existing budget lines. These redeployments could have been more far reaching.
The main things I have problems with are the adjustment of the previously agreed ceiling for EU funds for the period until 2013 and the use of the flexibility instrument for this purpose. The use of this instrument must be avoided, and at all costs must remain limited to very exceptional circumstances. Any changes in costs must be primarily absorbed by reducing other budget lines. I am thinking mainly of the expenditure that does not concern the central objectives of the European Union and the budget lines whose implementation is already falling behind in respect of the planned expenditure.
in writing. - (PT) The agreement reached between the Commission, the Council and Parliament for the 2008 EU budget reveals the true weight of the 'big countries' and the 'rich countries' as it responds to their demands to limit the EU budget ceiling as much as possible.
In spite of all the attempts to hide it, the truth is that the Commission's, the Council's and the EP's proposals for the EU budget, and this agreement, were below the figure for 2008 envisaged in the 2007-2013 financial framework. That was also the case last year and in the 2000-2006 financial framework.
In reality, this EU budget for 2008 represents a reduction of more than EUR 9 billion in terms of payments as compared with what was agreed in the financial framework for 2008 - that is, in terms of payments, the EU budget has been reduced from 1.04% to 0.96% of the Community GNI. On the other hand, the EU budget has progressively moved its priorities towards financing the neoliberal, federalist and militaristic policies of the EU.
We therefore reject this agreement.
in writing. - (SV) We support the basic principles of the EU budget for 2008 and stress that it must give the taxpayers good value for money. The frameworks set by the financial perspective must be respected and we therefore welcome the fact that the budget will be kept within these frameworks by a good margin.
Agricultural support is one of the areas in which there is scope for cutbacks to the advantage of aims which are more in line with the Lisbon ambitions, that is that the EU should develop into the world's economically most successful region.
in writing. - During Budget negotiations, Parliament decided with Council to redeploy EUR 50 million from the Decentralised Agencies to part-finance the European GNSS programmes (EGNOS/GALILEO) and the European Institute of Technology. It was not indicated which agencies would be affected.
The reprogramming concerns the agencies under heading 1A under which Eurofound, the European Foundation for the Improvement of Working and Living standards, belongs. Eurofound is based in Dublin. This foundation provides an important service in the area of the labour market and working conditions, and a cut would be intolerable and counterproductive.
in writing. - (PT) I voted in favour of the proposed 2008 budget, firstly because the proposal is clearly in line with the principles set out in the 2007-2013 Financial Perspective.
Secondly, because the proposal put to the vote, after being negotiated with the Commission and the Council, finally overcame the serious problems that arose concerning the financing of Galileo. The solution to this is also very positive, making it possible to provide a reasonable level of financing for projects included in the trans-European networks.
Thirdly, I think that the treasury solutions found are very positive as regards the budget for payments for items financing European Social Fund and European Regional Development Fund projects, which are very important for enabling Portugal to develop the projects it needs to achieve much higher rates of economic growth than in recent years and thus to come closer to the EU average.
in writing. - (PT) Approximately 50 years ago the Council of Europe devised a system of rules and legal and judicial instruments for the purposes of protecting and promoting Fundamental Rights that has become a benchmark for Human Rights, the Rule of Law and Democracy in Europe.
The Agency for Fundamental Rights, which is a legal successor of the European Monitoring Centre on Racism and Xenophobia, should help to enhance the coherence and consistency of EU Fundamental Rights Policy.
Since both institutions share the same objective (strengthening the protection of Fundamental Rights), it is essential to ensure that they collaborate closely.
This Agreement aims to ensure complementarity and added value and to avoid duplication with the activities of the Council of Europe, as laid down in Article 9 of the Regulation establishing a European Union Agency for Fundamental Rights.
I support the conclusion of this Agreement in a spirit of cooperation, transparency and complementarity, in particular the establishing of a cooperation framework between the two institutions entailing regular contacts and meetings, exchange of information and coordination of activities in order to avoid duplication and to guarantee the best possible use of resources.
in writing. - (FR) The paradox, or perhaps the hypocrisy of the European Parliament, is that it goes about preaching democratic principles and values but flouts them by refusing to apply them when it is inconvenient to do so.
Such was the case yesterday when the European Parliament, meeting in plenary, formally proclaimed the Charter of Fundamental Rights amid general uproar, thus ignoring the protests from the separatists demanding a referendum for the adoption of the new constitutional treaty.
The European Parliament is discrediting itself by refusing any discussion and stigmatising its own elected Members who are committed to promoting the maintenance of national identity and sovereignty.
Freedom of expression only has value if one's political opponents enjoy it too. According to the conservative political groups, it seems that some speech is illegitimate and needs to be prevented at any cost. As the European Parliament compromises itself by laying claim to the Charter of Fundamental Rights, the elected Members from the Front National are stating loud and clear that they do not have the same idea of human rights and will continue to fight for respect for the sovereignty and identity of the nations of Europe.
in writing. - (PT) I am voting in favour of the report by Mr Graefe zu Baringdorf since it is becoming urgent to introduce a system of electronic identification for ovine and caprine animals. I regret the 17 month delay in the Commission proposal.
I agree with the amendment to the Commission proposal to the effect that a specific date should be set for the system to come into force, 31 December 2009 being the most appropriate date, as Mr Graefe zu Baringdorf's report suggests.
I do not agree with Amendments 4 and 5 which would delay the swift implementation of the system. Nor do I agree with Amendment 3, since in my view the document in question aims to set a timetable rather than discuss principles.
in writing. - (SV) We Swedish Social Democrats voted for the report since it is important to remove the current obstacles to the collection of maintenance contributions from a citizen with residence in a Member State other than that of the person entitled to maintenance. In this connection it is particularly important to protect the weaker party in the collection procedure. However, we are opposed to the wording of Amendments 9 and 26 which require the parties, after independent legal advice, to enter into a written agreement on the jurisdiction of the court and on the national law which should be applied in order that the agreement should be effective in the court. Such requirements are not compatible with the Swedish legal tradition.
in writing. - (PT) Increasing mobility in the EU, combined with the growing number of couples separating, has brought an increase in the number of cross-border disputes regarding maintenance claims.
The current procedures for obtaining maintenance claims tend to be too long and complicated and in many cases impossible in terms of obtaining results. In the meantime, maintenance creditors, the large majority of them children, live in very poor circumstances and often do not even have money to survive.
This initiative is therefore very important, since it should facilitate the functioning of the internal market and freedom of movement, by the elimination of obstacles created by the discrepancies between the Member States, as regards enforcing maintenance obligations. It should ensure that such decisions are recognised and enforced throughout the European Union in the quickest and most effective way at the lowest possible cost.
It will simplify citizens' lives and should at the same time have positive social effects in that it will make it easier for maintenance creditors living in another Member State to take a claim to a competent court and, once the court decision has been given, it will be recognised in all the Member States without further formalities.
in writing. - (PL) Mr President, I am voting in favour of the report on the proposal for a Council Regulation on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations - C6-0079/2006 -.
Mrs Grabowska is correct in her assessment that there is currently no common, harmonised system of recognition and enforcement of maintenance decisions at EU level.
I agree with the initiative for the quick, free-of-charge enforcement of maintenance claims, especially in the context of cross-border movements of persons.
The report rightly stresses the need for the introduction of such actions in order for a decision to have the same effect as it has in the Member State in which it was issued, without any additional formalities.
in writing. - (PT) Since 1997, when the Ottawa Convention was signed, on the basis of data available last November, 156 States have signed the Convention. Significantly and regrettably, the USA is not one of those States.
Quite correctly, the resolution adopted today points out the inconsistency between the European Commission's action in announcing its intention actively to strive for the destruction of anti-personnel mines and support for victims who for the most part, remember, are children, whilst at the same time deleting the specific anti-personnel mine budget line at the end of 2006.
In view of the importance of this action and the fact that victim support is nowhere near sufficient to respond to their needs, we think that a specific anti-personnel mine budget line for the financing of anti-mine actions, victim assistance, and stockpile destruction should be reinstated; furthermore, we would add that there should be a substantial increase in the funds allocated.
We regret the failure to adopt the proposal by our parliamentary group calling upon all countries to immediately halt the production of landmines and urging that under no circumstances or conditions should EU troops make use of mines.
in writing. - (FR) I abstained on the resolution on EU-China relations because I am not keen to associate myself with these paternalistic reprimands or with the moralising discourse that resolutions of this kind convey. A European Union that cannot adopt a Charter of Fundamental Rights that applies throughout its territory is ill placed to try and give lessons to the rest of the world.
in writing. - As a representative from a region, Northern Ireland, where Sinn Fein, affiliates of a terrorist organisation which recently murdered a young man, Paul Quinn, has been admitted to government in a coalition with exclusively democratic parties, I was encouraged to note and vote for Amendment 14 which was in the following terms:
'Deplores the fact that some mainstream parties have seen fit to give credibility and acceptance to extremist parties by entering into coalition agreements, thereby sacrificing their moral integrity for the sake of short-term political gain and expediency.'
in writing. - Whilst opposed to extremism in any form, UKIP does not believe that we, the British people, need to take any advice on this issue from the EU, and nor would UKIP call for the EU to take any action. This, like all other matters, should be the prerogative of independent, democratic nation states.
in writing. - Whilst opposed to extremism in ny form UKIP does not believe that we, the British people, need to take advice on this issue from the EU, and nor would UKIP call for the EU to take any action. This, like all other matters, should be the prerogative of independent, democratic, nation states.
in writing. - (PL) Mr President, we are against racism, xenophobia and political extremism. Recent practice in the European Parliament, where these concepts are abused in the ongoing political struggle, giving rise to a threat to free speech, a flagrant example of which was the incidents in the Hemicycle on 12 December this year, however, leads us to believe that supporters of the Charter of Fundamental Rights, in which, it must be said, there is a senseless prohibition on discrimination based on 'any political opinion', at that time violated the principles they themselves propound.
The lack of any precise definition of political extremism and xenophobia in the resolution, which is intended to combat extremism, leads us to abstain from the vote on this matter.
in writing. - (FR) Front National, Vlaams Belang and FPOE are not extremist, racist or xenophobic parties. Lumping them together in a way that is unhealthy and wrong, all the so-called 'conservative' parties are still trying to accuse them of being extremists solely because they want to promote the maintenance of national identity.
Democracy is certainly in danger, but those who are pre-appointed by the system as guilty are not the ones threatening it. It is not in danger from the people who criticise and challenge policies, particularly on immigration, and who are therefore accused of being extremist. It is in danger from those who systematically gag freedom of expression in the name of human rights and political correctness, and who are really only masking their own failure to solve the problems they are facing of immigration, lack of security and identity.
By massively increasing the amount of legislation to combat extremism in Europe, Parliament could have been proud of helping to maintain democratic principles and values. Unfortunately, the opposite is true. Far from targeting radical Islamism or totalitarian communist regimes, Parliament is just feeding its anti-national and globalist obsession once again.
in writing. - (PL) Mr President, I categorically oppose racism, xenophobia and political extremism. I do think, though, that in documents adopted under the aegis of the European Parliament a clear definition should be provided of such terms as, specifically, political extremism and xenophobia. If this is not done, this may, under a noble banner, actually serve the opposite aims and become a field for abuses in politicians' public activities, drowning out free expression and the freedom to voice one's views.
One example of such selective interpretation of these concepts was provided by the situation that arose at the European Parliament's plenary session in Strasbourg on 12 December this year. How, for example, does the provision of an article of the Charter of Fundamental Rights that says that 'Any discrimination based on ... political or any other opinion ... shall be prohibited' square with the forcible snatching of pieces of paper with the legend 'REFERENDUM' from the hands of Members? This was a peaceful expression of opinion by a few elected Members.
In view of this situation, I abstained from the vote on the resolution on combating rising extremism in Europe.
in writing. - (FR) It is astounding to see how hemiplegic the European Parliament can be: it can only look right! The various resolutions proposed by the PSE, Liberals, Verts or even Communists only consider extremism on the part of the 'extreme right'.
What about radical Islamism and all those Trotskyites and communists? Not once are these types of extremism mentioned.
This is an insult for all the victims of totalitarian communist regimes and for all those who suffer on a daily basis because of the dogma and practices of radical Islamism. The European Parliament does not believe these types of extremism are objectionable. They just do not exist, because they do not form part of the current standard vocabulary of political correctness within these walls.
Out of respect for the principles and values of democracy, equality and tolerance, the PSE Group is quick to welcome the dissolution of the extreme right-wing political group Independence, Tradition and Sovereignty (ITS) before calling for the conditions governing the formation of political groups within Parliament to be strengthened. The leitmotiv of these elected members is to systematically demonise their political opponents in order to impose their conservatism on everyone.
These resolutions are a hypocritical, blind and obscurantist chore. We will be voting against them.
in writing. - While I fully subscribe to genuine measures to overcome racism and extremism, this sort of resolution, generated by the Left, is not helpful and is merely intended to take forward their own distorted agenda. In fact, there is little to distinguish the extreme Left and the extreme Right and they feed off one another. However, the Left has been successful in taking the spotlight off its own extremes and promoting institutions and policies which assist its own objectives. The EU, in its continuous efforts to extend its own reach, is often complicit in this. I do not approve of EU quangos such as the so-called 'EU Agency for Fundamental Rights' or indeed funding from public money of the constellation of NGOs pushing the Left's agenda. I therefore abstained on the resolution.
in writing. - I am opposed to extremism in any form, but I do not accept that the British people must take advice from the EU on this - or indeed on any other matter. I was not elected to have the EU extend or expand its control over the UK. This matter should remain in the control and prerogative of independent, democratic nation states.
In 1918, independent Montenegro voluntarily chose unification with the neighbouring countries of Serbia, Croatia, Bosnia-Herzegovina and Slovenia. In 2006, after the break-up of Yugoslavia, the electorate of Montenegro, the last state to remain united with Serbia, decided democratically to end this union. This made Montenegro the 49th independent state in Europe. Now it is important that Montenegro become a normal state, rather than a larger version of Monaco: a paradise for rich foreigners wishing to pay low taxes, launder money and build palaces. Montenegro must do more to combat environmental pollution and cigarette smuggling.
I am pleased that the Committee on Foreign Affairs has accepted my amendments concerning housing and jobs for Serbian and Kosovar refugees. Stateless persons cannot remain stateless for ever, and Montenegro must respect the agreements of the Council of Europe in this regard. Even my proposal regarding the restoration of the north-south railway connections to Nikšić on the Bosnian border and Shkoder in Albania has been accepted. Increasing road transport is not a valid solution. Fortunately, the rapporteur, Mr Vernola - unlike in his previous annual report - is not calling for swift accession to NATO, nor an economic policy that is even more neoliberal than is usual in the rest of Europe. Accession to NATO cannot be a prerequisite for admission to the EU.
in writing. - (PT) The resolution adopted today in the European Parliament expresses solidarity with the victims of the shipwrecks that occurred in the Kerch Strait - that is, the Strait linking the Black Sea to the Sea of Azov - causing an environmental disaster.
The environmental impact of the spillage of oil derivatives into the strait was exacerbated by the rapid dispersion of the pollutants due to the strong winds and high waves at the time.
In general, we agree with the positions contained in the resolution, stressing the important role of Member States in ensuring that ships on their national registers conform to international standards and in preventing maritime accidents and combating the consequences of such accidents.
Agreeing with the need to implement measures to reduce the environmental risk and to make progress in maritime safety, we think that any initiative taken at EU level in this framework should be based on enhanced cooperation between Member States, without compromising their responsibilities in this area.
in writing. - (FR) The enlargement of the European Union calls for our solidarity with the population of the 431 000 km2 around the Black Sea.
This solidarity is expressed by the agreement to open negotiations with Turkey, the implementation of the Neighbourhood Policy with Georgia and Ukraine, and the strategic partnership established with Russia. The violence of the storm makes us think about the effects of climate change, in our own neighbourhood too. A risk management policy is required that combines both prevention and the protection of biodiversity.
We remember that the storm trapped four vessels and caused the death of eight sailors. A Russian cargo vessel also broke in two, releasing 4 000 tonnes of fuel oil on a migration route for diving birds coming from Siberia. The European Union sent a team within the framework of the Monitoring and Information Centre. More should be done as part of this initiative. To prevent future disasters, the EU must make sure that high safety standards are systematically applied to the fleet of Russian vessels. The EU must impose the use of double-hull cargo vessels on its Russian partner, for transporting oil. As the parliamentary assembly of the BSEC meets, we should be demanding the application of the standards in the European maritime safety package.
in writing. - (PL) Mr President, I am voting in favour of Mr Ehler's report on deposit-guarantee schemes.
The rapporteur has presented a very good report, in which attention is drawn to the new challenges facing guarantee schemes because of the increasing integration of markets. These challenges must be responded to if the stability of financial markets is to be ensured. Deposit-guarantee schemes are a very important part in the EU financial market system and their operation should continuously be improved.
The rapporteur rightly draws attention to the problem of crisis management and the safety net for cross-border deposits in crisis management.
I agree that crisis management should rest on the foundations of improved early risk detection, better defined and planned procedures of interaction between all parties involved, and clarification of the point at which burdens are to be shared. Differences between systems and the variety of parties involved in the public and private sectors must be taken into consideration.
in writing. - (FR) Mass imports, the perverse role played by a strong euro against a deliberately undervalued foreign currency, social and environmental dumping, counterfeits, piracy, dangerous products, and the existence of non-tariff barriers that hit European manufacturing: in the textiles sector as in others, every report and resolution by this Parliament on trade relations with China looks the same.
Why was China's membership of the WTO accepted under these circumstances? We voted against it. Why refuse to see that liberalising trade with countries that have decided not to obey the rules - and you never challenge this liberalisation - only leads to economic disaster and social disintegration for whole regions and sectors? Why accept the end of textile quotas and the laying off of tens of thousands of European workers? You are worried about it now, but you only talk timidly of possible means of commercial defence, safeguard measures and joint surveillance of exports. It is not much, and it is not enough, but it is better than nothing.
Therefore, though this resolution is about as useful as a chocolate teapot, we will vote in favour.
in writing. - (PT) We are pleased at the adoption of our proposals that:
maintain that the double-checking surveillance system will serve no purpose unless it prevents any repetition of the situation that occurred in 2005 and that new safeguard measures are required;
repeat the proposal that a Community programme should be drawn up for the textiles and clothing sector, especially for the more disadvantaged regions that depend on it, and help for SMEs;
We regret the rejection by the majority of the European Parliament of our proposals that, for example:
referred to the serious consequences of liberalisation in the textiles and clothing sector at global level with firms closing down or relocating, unemployment and serious socio-economic crises;
pointed out that some countries have adopted safeguard measures applying until the end of 2008, and therefore failed to understand why the EU had not followed suit;
maintain that a regulatory framework needed to be laid down to penalise company relocations, making public aid to businesses subject to long-term commitments regarding regional development and employment, including the requirement to pay back aid if such conditions were not met;
called for a stronger role for workers' representatives in company boards and in fundamental organisational decision-making.
in writing. - (FR) The textile sector in France and in Europe since the end of the Multi Fibre Arrangement has turned some of our regions into economic and social deserts. Poverty and deprivation reign there for the thousands of men and women who have lost their jobs.
The destruction of these companies, of this social fabric, in the name of globalisation and pro-European ultraliberalism, is the symbol of one of the greatest economic failures of the European Union.
For years, this approach has led to our manufacturing in all economic sectors, even where it was of a very high standard, being relocated to other countries throughout the world: to North Africa and especially to Asia. This global rebalancing will not actually have given these third countries anything, except to worsen economic slavery for the benefit of a small elite in Chinese factories and to establish long-term unemployment in Europe against a background of persistent economic crisis.
Clearly, global competition, as encouraged by the WTO, is the main reason for the widespread impoverishment and lack of dynamism of Europe. The European Union urgently needs to put an end to this madness, and finally to set up Community protection and preference.
in writing. - (PT) Amongst other things, this report contains a veritable misconception. It acknowledges that 'poverty remains an unresolved and deepening problem in Korea which, according to OECD statistics, ranks among the three OECD members with both the biggest income gap and the greatest widening of the income gap' (we might add that it is not the only case, since within the EU the income gap between rich and poor has also widened, particularly in Portugal, where the difference between the richest and the poorest continues to grow, with approximately two million Portuguese living on the breadline).
The report nevertheless calls for a 'free trade' agreement between the EU and Korea and for trade liberalisation, when it is known that such policies have favoured and will continue to favour the concentration of wealth on the large economic and financial groups both in the EU and in Korea. It is an agreement which will serve to place workers under even greater pressure to accept low salaries and lose rights and social advances gained in the name of 'competitiveness', and to increase the fabulous profits of the few.
In the meantime there is no mention of the shipbuilding industry...
in writing. - (PL) Mr President, I am voting in favour of accepting Mr Martin's report on the trade and economic relations with Korea.
The rapporteur has drafted a very good report, in which he points out the importance of Korea as a trading partner for the European Union in economic terms. Conclusion of a Free Trade Agreement with Korea is part of the strategy to provide Europe with a global dimension.
A Free Trade Agreement between Korea and the European Union could constitute a basis for the promotion of high social and environmental standards and could serve as an example for other agreements that are currently at the negotiation stage.
I agree that every effort must be made to ensure that the European Union and Korea - under the aegis of the trade agreement currently being negotiated or through a separate agreement - themselves take on human rights obligations.
(The sitting was suspended at 12.50 p.m. and resumed at 3 p.m.)